

EXHIBIT 10.56




 
AVANGRID


CONFIDENTIAL

September 30, 2019
Laura J. Beane
Dear Laura:
Pursuant to our conversation on September 16, 2019, Avangrid, Inc. has decided
to end the employment relationship between you and Avangrid Renewables, LLC
("the Company"). The termination of your employment is without Cause as that
term is defined in the Employment Agreement that you entered into with the
Company on or about May 18, 2017 (the "Employment Agreement"). A true and
accurate copy of the Employment Agreement is attached hereto as Exhibit A. Your
last day of work and employment will be March 31, 2020. The Company is offering
you certain consideration as set forth below in this Confidential Retention and
Separation Agreement and Release ("Agreement"). If you enter into this
Agreement, you will receive the consideration described below. This includes,
but is not limited to certain compensation and benefits as set forth in Sections
7.1 and 7.4 of the Employment Agreement.
Your participation in the Retirement, 401(k), Disability, Personal Time programs
and any other applicable benefits will end on your last day of employment (March
31, 2020). Your regular health insurance coverage will also end on that day;
however, you will be entitled to continue your health care coverage at your own
expense under the federal law known as COBRA. Information concerning COBRA
options and rates, and a COBRA enrollment form, will be provided by the
Company's Benefits Administrator (YBR) after the last day of employment. You
must enroll in COBRA coverage in order to receive continued benefits; failure to
timely complete a COBRA enrollment form will result in forfeiture of the
coverage.
Of course, regardless of whether you enter into this Agreement, upon
termination, you will receive all wages due and any accrued, unused paid time
off, pursuant to Company policy. This payment will be made on the next regular
Company pay date following the last day of your employment (unless state or
other law requires payment on a different schedule). Additionally, regardless of
whether you enter into this Agreement, following your termination, you will
receive your 2019 AIP. This will be paid consistent with the timing established
by the CNCGC.
The remainder of this letter sets forth the terms and conditions of this
Agreement, and the consideration you will receive if you enter into and abide by
this Agreement.
1.    Consideration
In consideration of the promises and covenants set forth herein, your release of
claims against the Company in Section 4 hereof, and your continued performance
of your duties as the Company's Chief Executive Officer and President of the
Company up through and including March 31, 2020, the Company shall do the
following:
1.1
Pay you, as set forth in Section 7.1 of the Employment Agreement, a lump sum
payment payable on October 1, 2020, six months and one day after the Date of
Termination, March 31, 2020, equal

Page 1 of 9






--------------------------------------------------------------------------------






Laura J. Beane
to the sum of the Base Salary (as that term is defined in the Employment
Agreement) and your AIP award for the prior calendar year, subject to applicable
taxes and withholdings.
1.2    Waive Section 9.2(a) of the Employment Agreement during the "Covered
Time" (as the term "Covered Time" is defined in Section 9.2(a) of the Employment
Agreement).
1.3    Pay you a retention bonus, payable in a lump sum on April 30, 2020, which
is equal to six months of the Base Salary (as that term is defined in the
Employment Agreement), subject to applicable taxes and withholdings.
2.
No Other Consideration

Except for the consideration noted in Paragraphs 1.1, 1.2 and 1.3 of this
Agreement, you expressly admit, acknowledge and agree that no other
consideration, compensation or reimbursement of any kind shall be provided by
the Company to you and that you have no entitlement to, or any right to make a
claim for, any additional consideration, compensation or reimbursement by the
Company or any of its directors, officers, employees, parents, subsidiaries,
affiliates, stockholders, successors, assigns, agents or representatives, of any
kind or under any circumstances whatsoever. You further admit, acknowledge and
agree that no promises of any future payments have been made to you by the
Company or any of its directors, officers, employees, parents, subsidiaries,
affiliates, stockholders, successors, assigns, agents or representatives.
3.Protection of Proprietary Information, Confidential Information and Goodwill,
Non-Disparagement, Non-Solicitation, Non-Competition and Forfeiture
3.1    Proprietary Information
You acknowledge and agree that the obligations set forth in Section 9.3 of the
Employment Agreement are still in full force and effect and binding upon you.
3.2    Confidentiality
You agree to keep confidential the terms and conditions of this Agreement as
well as the content of discussions pertaining to this Agreement. You may,
however, discuss this Agreement with your attorney, financial advisor, or
immediate family members. You agree to take all steps reasonably necessary to
ensure that such parties to whom disclosure is authorized maintain the
confidentiality of such information.
You acknowledge and agree that the Confidentiality obligations set forth in
Section 9.4 of the Employment Agreement are still in full force and effect and
binding upon you.
You further agree not to disclose or disseminate to anyone other than authorized
representatives of the Company, or where required by law, nonpublic information
concerning (1) business plans or strategic plans of the Company or its
affiliates; (2) trade secrets, that is, information that derives or maintains
economic value, actual or potential, from not being generally known to the
public or other persons who can obtain economic value from its disclosure or
use; or (3) any other confidential or proprietary information concerning the
Company, its affiliates or customers, including, but not limited to, proprietary
processes and procedures, financial and accounting information, strategic
planning information, human resources information, Company policies, Company
operating information, and customer and supplier information ("Confidential
Information").
Page 2 of 9











--------------------------------------------------------------------------------





Laura J. Beane
You agree to immediately notify the Company in writing upon the receipt of a
summons, subpoena, or other request for any Confidential Information. You
understand that your disclosure of Confidential Information to anyone may
subject you and any other user of that information to legal and equitable claims
by the Company.
You are hereby advised that notwithstanding your non-disclosure obligations: (1)
an individual shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (2) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.
3.3    Non-Disparagement
You further agree that you will not make any disparaging or false statements to
any person or entity concerning the Company or any of its affiliated, parent,
and subsidiary corporations, joint ventures, current and former employees,
officers or directors. In no manner will this obligation prevent you from
responding to any government agency, court order or subpoena with truthful and
accurate information. The Company also agrees that its officers and the officers
of Avangrid, Inc. will not make any disparaging or false statements to any
person or entity concerning you.
3.4    Non-Solicitation, Non-Competition
You acknowledge and agree that the obligations set forth in Sections 9.2(b) and
9.2(c) of the Employment Agreement are still in full force and effect and
binding upon you. You further agree that Section 9.2(a) of the Employment
Agreement is still in full force and effect and binding upon you during your
employment with the Company.
3.5    Forfeiture
You understand that if you breach Section 3 hereof, including any of its
subparts, or any other term of this Agreement or Section 9.2(b), 9.3 or 9.4 of
the Employment Agreement, you shall immediately forfeit all remaining benefits
under this Agreement.
4.    Release of Claims
In consideration for the compensation and other consideration set forth above,
you for yourself and your heirs, executors, administrators, successors, assigns
and trustees, and anyone claiming for or through you (collectively, the
"Releasors") hereby fully waive, release, give up and forever discharge the
Company, including, without limitation, all of the Company's affiliated, parent,
and subsidiary corporations, joint ventures, current and former directors,
officers, members, employees, agents, insurers, stockholders, shareholders,
representatives, predecessors, successors and assigns, and all persons acting
by, through, under, or in concert with any of them (collectively the
"Releasees"), of and from any and all rights, liability, damages, claims, causes
of action and demands of whatsoever kind, in law or in equity, under federal and
state constitutions, statutes or common law, whether direct or indirect, known
or unknown, arising out of or relating in any way to your employment with the
Company, any agreement concerning


Page 3 of 9






--------------------------------------------------------------------------------












Laura J. Beane
such employment, or the termination of that employment and any other matter
arising before the date of this Agreement.
You acknowledge and understand that by entering into this Agreement you are
waiving and releasing any legal claims you may have relating to your employment
at the Company and the termination of that employment.
This release includes, but is not limited to, any claims for additional
compensation, reimbursement, benefits, or wages in any form, damages,
reemployment, or reinstatement. This release also includes, but is not limited
to, all claims under any state, federal, or local laws, including the Oregon
Equality Act (Oregon Revised Statutes Chapter 659A); Oregon Revised Statutes
Chapter 659; the Oregon Family Leave Act; the Oregon Military Family Leave Act;
the New York State Human Rights Law; the New York Labor Law (including, but not
limited to, the Retaliatory Action by Employers Law, the New York State Worker
Adjustment and Retraining Notification Act, all provisions prohibiting
discrimination and retaliation, and all provisions regulating wage and hour
law); the New York State Human Rights Law; Section 125 of the New York Workers'
Compensation Law; the New York City anti-discrimination law, N.Y.C. Admin Code
§§ 8-107, et seq. the Connecticut Family and Medical Leave Act, Conn. Gen. Stat.
Ann. §§ 31-51kk et seq.; Connecticut's whistleblower law, Conn. Gen. Stat. Ann.
§ 31-51m; Connecticut's free speech law, Conn. Gen. Stat. Ann. § 31-51q; the
Connecticut Fair Employment Practices Act, Conn. Gen. Stat. Ann. §§ 46a-58, et
seq.; Connecticut's minimum wage and wage payment laws, Conn. Gen. Stat. Ann. §§
31-58 to 31-76m; the anti-retaliation provision of Connecticut's workers'
compensation statute, Conn. Gen. Stat. Ann. § 31290a; the Maine Whistleblower
Protection Act; the Maine Human Rights Act; ERISA, 29 USC § 1001 et seq.; Title
VII of the Civil Rights Act of 1964, 42 USC § 2000e et seq. as amended; the
Pregnancy Discrimination Act; the Post Civil War Civil Rights Acts, 42 USC §§
1981-88; the Civil Rights Act of 1991; the Equal Pay Act; the Age Discrimination
in Employment Act; the Americans with Disabilities Act; the Federal Family and
Medical Leave Act; the Worker Adjustment and Retraining Notification Act; the
Rehabilitation Act of 1973; the Occupational Safety and Health Act; the Labor
Management Relations Act; the National Labor Relations Act; the Uniformed
Services Employment and Reemployment Rights Act; the Fair Labor Standards Act;
and Executive Order 11246, all as amended, including any regulations or
guidelines thereunder, and any other applicable or analogous state or federal
law or statutory, local or common law regulating employment including claims for
retaliation, wrongful discharge, contract and tort claims, and any and all
claims under any other federal, state or local labor law, civil rights law, fair
employment practice law, or human rights law, any and all claims of slander,
libel, defamation, invasion of privacy, intentional or negligent infliction of
emotional distress, intentional or negligent misrepresentation, fraud, violation
of public policy, breach of contract, breach of implied covenant of good faith
and fair dealing, personal injury, mental anguish, injury to health and/or
personal reputation, prima facie tort, and any other claim arising out of your
employment with or the termination of your employment with the Company, or under
any other facts or circumstances whatsoever, any and all claims for monetary
recovery, including but not limited to, back pay, front pay, liquidated,
compensatory, and punitive damages, and attorneys' fees, experts' fees,
disbursements and costs, which any of the Releasors ever had, now have, or
hereafter can, shall, or may have, for, upon, or by reason of any matter, cause,
or thing whatsoever from the beginning of time to the execution date of this
Agreement, against any of the Releasees.
5.    Exceptions to Release
Notwithstanding the foregoing, you do not waive your right to (i) any rights and
obligations under this Agreement, (ii) any vested rights to benefits in the
Company's 401(k) Plan or applicable Retirement Plan(s) or (iii) any claims that
cannot be waived by law.


Page 4 of 9






--------------------------------------------------------------------------------








Laura J. Beane
The Company and you agree that this Agreement shall not release any claim that
cannot be released by private agreement. Also, this Agreement will not affect
either party's ability to challenge the enforceability of this Agreement under
the Older Workers' Benefit Protection Act.
The Company expressly reserves its right of action for any discovered tort
claims against you relating in any way to your employment with the Company or
the termination of that employment and any other matter arising before the date
of this Agreement.
6.Return of Company Property and Surrender of Records
You agree to return all Company property that you may have in your possession,
including, but not limited to, any employee identification cards, Company credit
cards, computer equipment, cell phones, and keys on or before your final active
day of employment.
You also acknowledge and agree that the obligations regarding surrender of
records set forth in Section 9.4 of the Employment Agreement are still in full
force and effect and binding upon you.
7.Arbitration
You acknowledge and agree that the obligations set forth in Section 16 of the
Employment Agreement are still in full force and effect and binding upon you.
In the event of any dispute arising out of or relating to this Agreement that is
not informally resolved, such dispute shall be fully and finally resolved as set
forth in Section 16 of the Employment Agreement.
8.Older Workers' Benefit Protection Act
In accordance with the Older Workers' Benefit Protection Act (the "Act"), you
acknowledge that (1) you were advised in writing to consult with your attorney
before signing this Agreement; (2) you are aware of your rights under the Act;
(3) you understand you are releasing certain legal rights, including rights
under the Age Discrimination in Employment Act, and you are choosing to do so
voluntarily; (4) as consideration for executing this Agreement, you have
received additional benefits and compensation of value to which you would
otherwise not be entitled; (5) you have been given a period of at least
twenty-one (21) days to consider this offer; and (6) you have a period of seven
(7) days from the date immediately following execution of this Agreement in
which you may revoke this Agreement by written notice. In the event you sign
this Agreement and do not exercise your right to revoke, this Agreement shall
become effective on the date immediately following the seven (7) day waiting
period described above.
9.Time for Consideration of Offer and Additional Acknowledgements
You acknowledge that you received this Agreement and offer on September 30,
2019. This offer is open for your consideration for a period of twenty-one (21
days), until 5:00 PM (Pacific Time) on October 21, 2019. In the event you have
not executed this Agreement by the end of this consideration period, the offer
shall expire. You are free, of course, to accept the offer earlier, by executing
this Agreement. If you choose to sign this Agreement before this twenty-one (21)
day period expires, you acknowledge that you did so voluntarily and that you had
the opportunity to take twenty-one (21) days to consider this Agreement.
If you accept the Company's offer by executing this Agreement, you shall have a
period of seven (7) days from the date immediately following the date of your
execution of this Agreement in which you may




Page 5 of 9









--------------------------------------------------------------------------------





Laura J. Beane
revoke this Agreement, at your sole election. Notice of revocation of this
Agreement shall be made by you in writing to the Chief Human Resources Officer,
180 Marsh Hill Road, Orange, CT 06477-3629.
10.No Admissions
This Agreement shall not in any way be construed as an admission by the Company
that it may have acted wrongfully with respect to you in connection with your
employment or the termination of your employment with the Company or that you
have any legal rights whatsoever against the Company and the Company
specifically disclaims any liability to or wrongful or discriminatory acts
against you. This Agreement and its contents shall not be admissible in any
proceeding as evidence of any fact or conclusion, except only that this
Agreement may be introduced in a proceeding arising from a breach of the
Agreement or as a defense by either you or the Company.
11.Severability
If any portion or provision of this Agreement is held invalid or unenforceable,
the remainder of this Agreement will be deemed severable, will not be affected,
and will remain in full force and effect.
12.Entire Agreement; Applicable Law


All agreements and understandings between the parties are embodied and expressed
in this Agreement and in certain provisions in the Employment Agreement. The
Employment Agreement shall remain in full force and effect until the Date of
Termination, March 31, 2020. Following the Date of Termination, March 31, 2020,
only certain provisions in the Employment Agreement, which, by their nature and
terms, survive the termination of your employment, shall survive. Said
provisions of the Employment Agreement, which, by their nature and terms,
survive the termination of your employment, including Sections 9.2(b)-(c), 9.3,
9.4, 9.5, 9.6, 11.1, 13.1, 14, 16, 17 and 18 of the Employment Agreement, shall
survive the termination of your employment and remain binding upon you. Sections
10 and 11.2 of the Employment Agreement shall also survive the termination of
your employment and remain in full force and effect. This Agreement shall also
survive the termination of your employment and remain in full force and effect,
in its entirety. You acknowledge that no representations have been made to you
by the Company other than those set forth herein. The terms of this Agreement
are contractual and not mere recitals. This Agreement shall be governed by,
construed, interpreted, performed and enforced under the laws of the United
States and the State of Connecticut without giving effect to the conflicts of
law principles.








Page 6 of 9






--------------------------------------------------------------------------------






Laura J. Beane
13.Existing and Newly Initiated Suits
You confirm that no claim, grievance, arbitration, charge, complaint, action or
proceeding whatsoever currently exists in any forum or form against the Company
or any of the Company's affiliated, parent, and subsidiary corporations, joint
ventures, current and former directors, officers, employees, agents, insurers,
stockholders, shareholders, representatives, successors and assigns. In the
event that any such action exists or is initiated by you against the Company,
its current and former affiliates, subsidiaries, partners, stockholders, or its
officers, directors, employees, agents, representatives, successors or assigns
at any time in the future based on any right or claim that arose on or before
you executed this Agreement, you shall not be entitled to recover any relief or
recovery there from, including costs and attorneys' fees, and you shall
immediately terminate any such proceeding. To the extent that the law prohibits
you from waiving your right to bring and/or participate in the investigation of
a claim, you nevertheless waive your right to seek or accept any damages or
relief in any proceeding by another individual or entity.
14.Waiver
Waiver of any breach of any provision of this Agreement shall not be deemed as a
waiver of any other breach of the same or of any other provision of this
Agreement.
15.Counterparts
This Agreement may be executed in one or more counterparts, all of which
together shall constitute a single document.
16.Voluntary and Knowing Execution
This Agreement includes a release of all known or unknown claims and has other
important legal consequences. You expressly acknowledge that you have carefully
read this Agreement and understand it, that you have had ample time to consider
this Agreement, that you have had a full opportunity to review this Agreement
with an attorney of your choice, and that you are entering into it voluntarily,
knowingly, and with such advice from your attorney as you deemed appropriate.
To formally accept the terms of this Agreement and the consideration provided
under this Agreement, please sign and return this Agreement to me on or before
the end of the consideration period described in Section 9 hereof. We recommend
that you keep a copy of this document for your records.
Sincerely,
 
 
 
/s/ Peter Church
 
Peter Church
 
Chief Human Resources Office
 
 
 
Accepted this 7th day of October 2019 by:
 
 
 
/s/ Laura J. Beane
 
Laura J. Beane







Page 7 of 9




--------------------------------------------------------------------------------






Laura J. Beane




Sign and Return This Agreement to:
Peter Church
Chief Human Resources Office
180 Marsh Hill Road
Orange, CT06477






































































































Page 8 of 9




--------------------------------------------------------------------------------






Exhibit A


























































































Page 9 of 9




--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and among
Avangrid Renewables, LLC, an Oregon limited liability company (the "Company")
and Laura J. Beane (the "Executive") as of May 18, 2017.
1.Defined Terms. The definitions of capitalized terms used in this Agreement,
unless otherwise defined herein, are provided in the last Section hereof.
2.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein, until Executive's employment is terminated in accordance with the
terms of this Agreement (the "Term").
3.Term of Agreement. The Term will commence on the date hereof and continue
until the Date of Termination (as defined below).
4.Position and Duties. The Executive shall serve as Chief Executive Officer and
President of the Company and such other positions as may be assigned from time
to time by the Company, and shall have such responsibilities, duties and
authority that are consistent with such positions as may from time to time be
assigned to the Executive by the Company. The Executive shall devote
substantially all her working time and efforts to the business and affairs of
the Company and its subsidiaries and affiliates; provided, however, that
Executive may serve on the boards of directors of profit or not-for-profit
organizations with the consent of the Company, such consent not to be
unreasonably withheld, and may attend to her personal affairs, provided in each
case that such activities do not unreasonably interfere with the performance of
her duties hereunder or cause a conflict of interest. Executive shall be based
in the Company's offices in Portland, Oregon. The Executive recognizes that her
duties will require, at the Company's expense, travel to domestic and
international locations.
5.Compensation and Related Matters.
5.1.    Base Salary. The Company shall pay the Executive a base salary
(the "Base Salary") during the period of the Executive's employment hereunder,
which shall be at an initial rate of Two Hundred and Seventy-One Thousand
Dollars ($271,000.00) per annum. The Base Salary shall be paid in accordance
with the Company's standard payroll practices. The Base Salary shall be reviewed
for possible increase on an annual basis and shall not be decreased during the
Term.
5.2.    Annual Bonus. During the Term, Executive shall be eligible to
participate in the Company's Executive Annual Incentive Plan (the "EAIP").
Executive's EAIP opportunity at target for each year during the Term shall be
equal to 55% of her Base Salary at the beginning for such year, and the maximum
opportunity shall be equal to 110% of the Base Salary.
5.3.    Long-Term Incentive. Executive shall continue to participate in
the 2016 — 2019 Avangrid Long-Term Incentive Plan and any successor thereto (the
"LTIP"), in accordance with and subject to its terms.






--------------------------------------------------------------------------------






5.4.    Benefits. Executive shall continue to participate in the Company's
401(k) Plan and welfare plans, including but not limited to the Company's
medical insurance program, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. In
addition, in the event that Executive becomes eligible to receive benefits under
the Company's long term disability plan (the "LTD Plan"), the Executive shall be
eligible to receive aggregate benefits under the LTD Plan (taking into account
all other disability income sources) of not less than 85% of Executive's Base
Salary at the time such disability commenced.
5.5.    Expenses. Upon presentation of adequate documentation to the
Company, the Executive shall receive prompt reimbursement from the Company for
all reasonable and customary business expenses incurred by the Executive in
accordance with the Company's policies in performing services hereunder.
6.Compensation Related to Disability. During any period during the Term that the
Executive fails to perform the Executive's full-time duties with the Company as
a result of incapacity due to physical or mental illness, the Executive shall be
entitled to receive benefits provided in accordance with the Company's
short-term disability policy, subject to and in accordance with the terms of
such policy, but with a target benefit amount equivalent to the Executive's Base
Salary reduced by the sum of the amounts, if any, payable to the Executive under
disability benefit plans of the Company or under any governmental disability
insurance program. Such benefits will be paid until such time as the Executive
returns to work or her employment is terminated. In addition, during such short
term disability period the Executive shall be entitled to compensation (other
than Base Salary) and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement in which the Executive
participated at the beginning of such period.
7.Compensation Related to Termination.
7.1. Termination by the Company Without Cause or by Executive for Good Reason.
If the Executive's employment shall be terminated during the Term by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
receive (a) a lump sum payment payable six months and one day after the Date of
Termination equal to the sum of the Base Salary and Executive's AIP award for
the prior calendar year; and (b) all compensation and benefits payable to the
Executive through the Date of Termination under the terms of this Agreement or
any compensation or benefit plan, program or arrangement maintained by the
Company and in which Executive participated as of the Date of Termination.
Termination by the Company Without Cause or b Executive for Good Reason
Following a Change in Control. Notwithstanding the foregoing, if Executive's
employment shall be terminated during the Term by the Company without Cause or
by Executive for Good Reason within one year following a Change in Control and
any payment or benefit received or to be received by Executive (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the "Code"), or any successor provision thereto, or any
similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter
2






--------------------------------------------------------------------------------






collectively referred to as the "Excise Tax"), then, the amounts payable under
Section 7.1 shall be reduced to the extent necessary to make such payments and
benefits not subject to such Excise Tax, but only if such reduction results in a
higher after-tax payment to the Executive after taking into account the Excise
Tax and any additional taxes the Executive would pay if such payments and
benefits were not reduced. Unless the Executive and the Company otherwise agree
in writing, any determination required under this Section shall be made in
writing by a certified public accountant selected by the Company (the
"Accountants"), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
2800 and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. The reduction of payments, if
applicable, shall be effected in the following order (unless the Executive, to
the extent permitted by Section 409A of the Code, elects another method of
reduction by written notice to the Company prior to the Section 280G event): (1)
any cash severance payments, (ii) any other cash amounts payable to the
Executive, (iii) any benefits valued as parachute payments, and (iv)
acceleration of vesting of equity awards.
7.2.    Termination by Reason of Executive's Death or Disability. If the
Executive's employment shall be terminated during the Term by reason of the
Executive's death or Disability, Executive shall be entitled to receive (a) the
Executive's Base Salary through the Date of Termination at the rate in effect at
the time the Notice of Termination is given; and (b) all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of this Agreement or any compensation or benefit plan, program or
arrangement maintained by the Company during such period and in which Executive
participated as of the Date of Termination.
7.3. Termination by Executive Without Good Reason„ by the Company for Cause„ or
by Reason of Executive's Retirement. If the Executive's employment shall be
terminated during the Term by Executive Without Good Reason, by the Company for
Cause, or by reason of the Executive's retirement, Executive shall be entitled
to receive (a) the Executive's Base Salary through the Date of Termination at
the rate in effect at the time the Notice of Termination is given; and (b) all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of this Agreement or any compensation or benefit
plan, program or arrangement maintained by the Company during such period and in
which Executive participated as of the Date of Termination.
7.4.    No Further Liability: Release. Other than providing the
compensation and benefits provided for in accordance with this Section 7, the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives shall have no
further obligation or liability to Executive or any other person under this
Agreement. The payment of any amounts pursuant to this Section 7 (other than
payments required by law) is expressly conditioned upon the delivery by
Executive to the Company of a release in a form to be provided by the Company of
any and all claims Executive




3






--------------------------------------------------------------------------------






may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive's employment by the
Company and the termination of such employment. The Company shall provide such
release to Executive not more than fifteen days after the Date of Termination.
8.Termination Procedures.
8.1.    Notice of Termination. During the Term of this Agreement, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other parties hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and, if the termination is purported to be by the Company for Cause or by
Executive for Good Reason, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment.
8.2.    Date of Termination. "Date of Termination," with respect to any
purported termination of the Executive's employment during the Term of this
Agreement, shall mean (i) if the Executive's employment is terminated by her
death, the date of her death, (ii) if the Executive's employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full time performance of the
Executive's duties during such thirty (30) day period), and (iii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination, which shall not (except in the case of a termination
for Cause) be less than thirty or more than sixty days from the date such Notice
of Termination is given.
9. Exclusive Employment: Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information: Surrender of Records: Inventions and Patents.
9.1.    No Conflict; No Other Employment. During the period of
Executive's employment with the Company, Executive shall not: (i) engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive's duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company, such approval not to be
unreasonably withheld; provided, however, that Executive shall be entitled to
manage her personal investments and otherwise attend to personal affairs,
including charitable, social and political activities, in a manner that does not
unreasonably interfere with her responsibilities hereunder, or (ii) accept or
engage in any other employment, whether as an employee or consultant or in any
other capacity, and whether or not compensated therefor.
9.2.    Noncompetition: Nonsolicitation.
(a)    Executive acknowledges and recognizes the highly competitive nature of
the Company's business and that access to the Company's confidential records and




4






--------------------------------------------------------------------------------






proprietary information renders her special and unique within the Company's
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 5 and 7 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) her
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending one year after the date of termination of
employment (the "Covered Time"), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this
Section 9.2(a) will not be deemed breached merely because Executive owns less
than 2% of the outstanding common stock of a publicly-traded company.
(b)    In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 5 and 7 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
her employment and the Covered Time, he shall not, directly or indirectly, (i)
solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate her, or its relationship with the Company or such affiliate; (ii)
solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any vendor or distributor of the
Company or any of its affiliates in connection with a Competing Business with
respect to any product or service being furnished, made, sold, rented or leased
by the Company or such affiliate; or (iv) persuade or seek to persuade any
vendor or distributor of the Company or any affiliate to cease to do business or
to reduce the amount of business which such customer, vendor or distributor has
customarily done or contemplates doing with the Company or such affiliate.




















































5






--------------------------------------------------------------------------------






(c)    Executive understands that the provisions of this Section 9.2 may limit
her ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 5 and 7 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive's education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent her from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.
9.3.    Proprietary Information. Executive acknowledges that during the course
of her employment with the Company he will necessarily have access to and make
use of proprietary information and confidential records of the Company and its
affiliates, including without limitation trade secrets (as that term is defined
in ORS 646.461) and/or competitively sensitive business or professional
information. Executive covenants that he shall not during her employment or at
any time thereafter, directly or indirectly, use for her own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any Proprietary Information, unless such disclosure
is made in the good faith performance of Executive's duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law.
9.4.    Confidentiality and Surrender of Records. Executive shall not during her
employment or at any time thereafter (irrespective of the circumstances under
which Executive's employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual's or entity's employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, "confidential records" means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Executive's possession or under her control or accessible to her
which contain any Proprietary Information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Executive's employment with the Company and thereafter.
9.5. Inventions and Patents. All inventions, innovations or improvements
(including
policies, procedures, products, improvements, software, ideas and discoveries,
whether patent, copyright, trademark, service mark, or otherwise) conceived or
made by Executive, either alone or jointly with others, in the course of her
employment by the Company, belong to the Company. Executive will promptly
disclose in writing such inventions,














6






--------------------------------------------------------------------------------






innovations or improvements to the Company and perform all actions reasonably
requested by the Company to establish and confirm such ownership by the Company,
including, but not limited to, cooperating with and assisting the Company in
obtaining patents, copyrights, trademarks, or service marks for the Company in
the United States and in foreign countries.
9.6.    Enforcement. Executive acknowledges and agrees that, by virtue of her
position, her services and access to and use of confidential records and
Proprietary Information, any violation by her of any of the undertakings
contained in this Section 9 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 9. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 9 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
10.    Indemnification, During the Term and for so long thereafter as liability
exists with regard to the Executive's activities during the Term on behalf of
the Company or its affiliates, the Company shall indemnify the Executive (other
than in connection with the Executive's gross negligence or willful misconduct)
in accordance with the Company's customary indemnification policies and
procedures which are applicable to the Company's officers and directors.
11.    Successors: Binding Agreement.
11.1. This Agreement shall inure to the benefit of and be enforceable by the
successors and assigns of the Company. Each of the Company may assign this
Agreement, without Executive's prior consent, to any person or entity that
acquires all or a substantial part of the business and/or assets of the Company
or any subsidiary thereof to which Executive regularly provides services,
provided in each case that such entity expressly assumes and agrees to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.
11.2. This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
12.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other
7






--------------------------------------------------------------------------------






address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
To the Company:
Avangrid Renewables, LLC
c/o Avangrid Management Corporation
180 Marsh Hill Road
Orange, CT 06477
Attention: Chief Human Resources Officer
To the Executive:
Laura J. Beane


13.    Miscellaneous.
13.1. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officers as may be specifically designated by the
Board. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Oregon. There shall be withheld from any payments
provided for hereunder any amounts required to be withheld under federal, state
or local law and any additional withholding amounts to which the Executive has
agreed. The obligations under this Agreement of the Company or the Executive
which by their nature and terms require satisfaction after the end of the Term
shall survive such event and shall remain binding upon such party.
13.2. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Facsimile or electronically transmitted signatures
shall be treated as original signatures for all purposes.
13.3. This Agreement contains the entire agreement and understanding between the
parties hereto in respect of Executive's employment and supersedes, cancels and
annuls any prior or contemporaneous written or oral agreements, understandings,
commitments and practices between them respecting Executive's employment except
as specifically referenced herein.








8








--------------------------------------------------------------------------------






14.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
16.Settlement of Disputes: Arbitration. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing. Any dispute or
controversy arising under or in connection with this Agreement or Executive's
employment shall be settled exclusively by arbitration in Portland, Oregon in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction. Notwithstanding the foregoing, the Company and
any affiliate thereof shall have the right to seek injunctive or other equitable
relief from a court of competent jurisdiction to enforce the provisions of
Section 9 of this Agreement. For purposes of seeking enforcement of Section 9,
the Company and Executive hereby consent to the jurisdiction of any state or
federal court sitting in Portland, Oregon. In connection with any arbitration or
litigation dispute (including any appeal or enforcement proceedings related to
any such dispute) arising out of or related to this Agreement, the party
substantially prevailing in the matter shall be entitled to recover from the
other party her or its reasonable attorneys' fees and costs incurred in
connection with such dispute.
17.Section 409A of the Code. It is the intention of the parties that this
Agreement will comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable guidance issued thereunder
(-Section 409A"), and this Agreement will be interpreted in a manner intended to
comply with Section 409A. All payment under this Agreement are intended to be
excluded from the requirements of Section 409A or be payable on a fixed date or
schedule in accordance with Section 409A(a)(2)(iv). Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Executive in connection with this Agreement (including any taxes
and penalties under Section 409A) and shall indemnify and hold the Company (and
any beneficiary) harmless from any or all of such taxes or penalties.
Notwithstanding anything in this Agreement to the contrary, in the event
Executive is deemed to be a "specified employee" within the meaning of Section
409A(a)(2)(B)(i), no payments hereunder that are "deferred compensation" subject
to Section 409A and payable upon a termination of employment shall be made to
the Executive prior to the date that is six (6) months after the date of
Executive's "separation from service" (as defined in Section 409A and any
Treasury Regulations promulgated thereunder) or, if earlier, Executive's death.
Following any applicable six (6) month delay, all such delayed payments will be
paid in a single lump sum on the earliest permissible payment date. For purposes
of this Agreement, with respect to payments of any amounts that are considered
to be "deferred compensation" subject to Section 409A, references to
"termination of employment" (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the definition of
"separation from service" for purposes of Section 409A, For purposes of Section
409A, Executive's right to


9






--------------------------------------------------------------------------------






receive any installment payment pursuant to this Agreement will be treated as a
right to receive a series of separate and distinct payments.
18.    Definitions. For purposes of this Agreement, the following terms shall
have the meaning indicated below:
(A)    "Affiliates" shall mean all direct and indirect parent companies and
affiliates of the Company, including without limitation Iberdrola S.A. and
Avangrid, Inc. and their respective affiliates.
(B)    "AVANGRID Group" shall mean AVANGRID, Inc. ("Avangrid") and the Company,
as well as any entity that directly, or indirectly through one or more
intermediaries, controls, are controlled by, or are under common control with,
AVANGRID and/or the Company.
(C)"Base Salary" shall have the meaning stated in Section 5.1 hereof.
(D)"Board" shall mean the Board of Directors of the Company.
(E)"Cause" for termination by the Company of the Executive's employment, for
purposes of this Agreement, shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness or Executive's resignation for Good Reason) after a
written demand for substantial performance is delivered to the Executive by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive's
duties, and Executive's failure to cure such failure within fifteen (15) days of
the delivery of such written demand, (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise; or (iii) the Executive's conviction, or a
plea of guilty or nolo contendere to a felony. For purposes of clauses (i) and
(ii) of this definition, no act, or failure to act, on the Executive's part
shall be deemed "willful" unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive's act, or
failure to act, was in the best interest of the Company. An error in judgment or
negligence by Executive shall not be considered to be "willful." Failure to meet
performance standards or objectives of the Company shall not constitute Cause
for purposes hereof.
(F)"Change in Control" shall mean the closing of an event qualifying as a change
in ownership of the Company, Avangrid, or Iberdrola S.A. or a change in
ownership of assets of the Company, Avangrid, or lberdrola S.A. that have a
total gross fair market value equal to or more than eighty percent of the total
gross fair market value of all of the assets of, as applicable, the Company,
Avangrid, or lberdrola S.A. immediately before such event, in each case within
the meaning of Treasury Regulation Section 1.409A-3(i)(5); provided, however,
that no such










10









--------------------------------------------------------------------------------





transfer of ownership or assets to a direct or indirect subsidiary or affiliate
of lberdrola S.A. shall constitute a Change in Control.
(G)"Company" shall mean Avangrid Renewables, LLC and any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(H)"Competing Business" shall mean any business (including, without limitation,
utilities, power producers, power marketers or traders), co-operative, or energy
provider of any kind that directly or indirectly competes with the Company's
businesses or planned future businesses as defined within the approved strategic
plan of the Company, or with the businesses or planned future businesses as
defined within the approved strategic plan of the Company's affiliates as of the
date of Executive's termination of employment with the Company.
(I)    "Date of Termination" shall have the meaning stated in Section 8.2
hereof.
(J)"Disability" shall be deemed the reason for the termination by the Company of
the Executive's employment if, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
at least six months within any twelve month period, the Company shall have given
the Executive a Notice of Termination for Disability, and, within thirty (30)
days after such Notice of Termination is given, the Executive shall not have
returned to the full-time performance of the Executive's duties.
(K)"Executive" shall mean the individual named in the first paragraph of this
Agreement.
(L)"Good Reason" for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent), of
any of the following acts by the Company, unless such act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof: (i) a material and ongoing diminution of Executive's title, duties,
responsibilities, or authorities; (ii) a material diminution of Executive's
annual base salary, unless such reduction is consistent with a general reduction
of compensation rates of all executives or all employees of the Company; (iii) a
requirement by the Company that Executive relocate her principal place of
employment by more than fifty miles; or (iv) any other action or inaction by the
Company that constitutes a material breach of this Agreement, including (x) a
failure to include the Executive in the management compensation programs then in
effect on substantially the same terms and conditions as that applicable to
other officers or similarly situated executives of the AVANGRID Group, or (y) a
failure to continue the Executive's participation in the material benefit plans
of the AVANGRID Group (other than any pension plan) on substantially the same
basis as that applicable to other officers or similarly
11






--------------------------------------------------------------------------------






situated executives of the AVANGRID Group. For the avoidance of doubt, the
appointment of a President and assignment to such person of duties appropriate
for such position, or the appointment of other executives below the level of
Chief Executive Officer, shall not constitute Good Reason.
(M)"Notice of Termination" shall have the meaning stated in Section 8.1 hereof.
(N)"Proprietary Information" includes, but is not limited to: (a) the software
products, programs, applications, and processes utilized by the Company or any
of its affiliates; (b) information concerning the transactions or relations of
any vendor or distributor of the Company or any of its affiliates with the
Company or such affiliate or any of its or their partners, principals,
directors, officers or agents; (c) any information concerning any product,
technology, or procedure employed by the Company or any of its affiliates but
not generally known to its or their customers, vendors or competitors, or under
development by or being tested by the Company or any of its affiliates but not
at the time offered generally to customers or vendors; (d) any information
relating to the computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company or
any of its affiliates; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Company or
any of its affiliates; (f) any business plans, budgets, advertising or marketing
plans; (g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (1) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be Proprietary Information. The term "Proprietary Information" shall
not include information that is or becomes generally available to and known by
the public or information that was known to Executive prior to the commencement
of her employment with the Company or information that is or becomes available
to Executive on a non-confidential basis from a source other than the Company,
any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).
(O)    "Restricted Area" shall mean North America.
(P)
"Term" shall have the meaning stated in Section 3 hereof.

[Remainder of the page intentionally left blank.]
12






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement.
 
 
AVANGRID RENEWABLES, LLC
 
 
 
 
 
 
 
By:
/s/ Sheila Duncan
 
Names:
Sheila Duncan
 
Title:
Chief Human Resources Office
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/ Laura J. Beane
 
 
Laura J. Beane

























13




